DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                          112 Rejection

After careful and review and consideration of applicant’s arguments regarding the 112 rejection, applicant’s arguments were persuasive and the 112 rejection is overcome.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney John Kennedy on July 21, 2021.

The application has been amended as follows: 




IN THE CLAIMS:
  
                Claim 2, change “The inductive sensor of claim Error! Reference source not found..” to - - The inductive sensor of claim 1, - -;

	Claim 9, change “The inductive sensor of claim 8Error! Reference source not found.,” to  - -The inductive sensor of claim 8,  - -;



EXAMINER'S COMMENT AND

STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion

1. 	The prior art Saito et al. (U.S. Publication No. 2006/0066167 A1) discloses a rotating electrical machine and an electrical winding.  The rotating electrical machine comprises a stator and a rotor arranged through a gap on the inner periphery of the states and supported rotatably.  The stator and rotor are held in the housing of a rotating electrical machine.  The stator comprises a stator core and a stator coil.  The stator coil is composed of a U-phase stator coil U, a V-phase stator coil V and a W-phase stator coil W that are continuously wound by laminating the coil conductors.  The rotor is composed of a rotor core and a permanent magnet.  The start of the winding of the rectangular coil and the end of winding of the same coil are located on the same surface.  The prior art fails to teach in combination with the rest of the limitations in the claim:  "wherein, during operation of the inductive sensor: a first inductive coupling arises between the rotor and the excitation coil; a second inductive coupling arises between the rotor and the first receiver coil; a third inductive coupling arises between the rotor and the second receiver coil; an asymmetric region is formed on the stator, wherein and within the asymmetric region, a first direct coupling arises between the first set of receiving coil connecting leads and the excitation coil; a second direct coupling arises between the second set of receiving coil connecting leads and the excitation coil; and an offset coupling arises between the offset coil pattern and the excitation coil connecting leads."

Allowable Subject Matter

2.    Claims 1-20 are allowed.
3.    The following is an examiner's statement for reasons for allowance:
4.    Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: "wherein, during operation of the inductive sensor: a first inductive coupling arises between the rotor and the excitation coil; a second inductive coupling arises between the rotor and the first receiver coil; a third inductive coupling arises between the rotor and the second receiver coil; an asymmetric region is formed on the stator, wherein and within the asymmetric region, a first direct coupling arises between the first set of receiving coil connecting leads and the excitation coil; a second direct coupling arises between the second set of receiving coil connecting leads and the excitation coil; and an offset coupling arises between the offset coil pattern and the excitation coil connecting leads."

Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “an offset coil comprising: a first offset coil pattern drawn and extending within the stator on at least one second plane substantially parallel with the first plane.”

"wherein the first offset coil trace and the at least one second offset coil trace are drawn on at least one second plane, within the stator, substantially parallel to the first plane; and wherein the first offset coil trace and the at least one second offset coil trace are drawn proximate to the pair of excitation coil connecting leads such that an excitation coil current in the pair of excitation coil connecting leads induces an offset coil signal in the first trace and the at least one second trace."

Claims 2-4, 11 and 12 are allowable due to their dependencies on claim 1; claims 5 and 6 are allowable due to their dependencies on claim 4; claim 7 is allowable due to its dependency on claim 6; claim 8 is allowable due to its dependency on claim 7; claim 9 is allowable due to its dependency on claim 8; claim 10 is allowable due to its dependency on claim 9; claims 14 and 18 are allowable due to its dependency on allowable claim 13; claim 15 is allowable due to its dependency on claim 14; claim 16 is allowable due to its dependency on claim 15; claim 17 is allowable due to its dependency on claim 16; claim 20 is allowable due to its dependency on claim 19.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866